department of the treasury internal_revenue_service washington d c date number release date uilc tl-n-1320-00 cc dom fs internal_revenue_service national_office field_service_advice memorandum for m k mortensen associate district_counsel rocky mountain district salt lake city attn mark howard cc wr rmd slc from s richard goldstein for deborah a butler assistant chief_counsel field service cc dom fs subject interest on overpayments credited against outstanding tax_liabilities this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tl-n-1320-00 dollar_figureh dollar_figurei year year year year year year year year year year issue dollar_figure dollar_figure whether interest is allowed on the portion of the taxpayer’s overpayments of tax for year through year inclusive credited against its years and tax_liabilities for the periods from september year to march year and september year to march year respectively conclusion interest is not allowed on the portion of the taxpayer’s overpayments of tax for year through year inclusive credited against its years and tax_liabilities for the periods from september year to march year and september year to march year respectively fact sec_1 the facts set forth herein are taken from your request for advice the attachments thereto and conversations we have had with mr howard inasmuch as we have not conducted any independent investigation of the facts we express no continued tl-n-1320-00 taxpayer is a corporation that files its returns based on a fiscal_year ending on the 30th of june the service audited taxpayer’s returns for years inclusive in year the service determined that the taxpayer had deficiencies in tax for years and but that it overpaid its taxes for years inclusive resulting in a net overpayment of dollar_figurea taxpayer waived the restrictions on assessment of the additional tax due for years and and the service credited the overpayments of tax for years inclusive to the extent necessary against taxpayer’s deficiencies in tax for years and before refunding the balance the service paid interest to the taxpayer on the portions of the overpayments of tax credited against the taxpayer’s outstanding tax_liabilities from the overpayment date until the 15th of september for years and respectively the dates on which taxpayer’s returns were due to be filed without regard to any extension of time to file year taxpayer timely filed its year return on that return taxpayer reported a tax_liability of dollar_figureb and payments and credits of dollar_figurec taxpayer elected to have its reported overpayment for year credited against its estimated_tax liability for year inasmuch as taxpayer had full paid its first two installments of estimated_tax for year the reported overpayment for year was credited against taxpayer’s estimated_tax liability for year on march year the due_date for the third installment of estimated_tax for year in year the service determined that taxpayer’s actual tax_liability for year was dollar_figured an amount less than dollar_figurec but greater than dollar_figureb which resulted in a deficiency in tax for year of dollar_figured - dollar_figureb the service therefore credited portions of the overpayments of tax for years inclusive against taxpayer’s deficiency in tax for year and paid interest to the taxpayer on these amounts from the overpayment date until september year the date on which taxpayer’s return was due to be filed without regard to any extension of time to file in year taxpayer filed a refund claim alleging that it was entitled to overpayment interest on the credited amounts for the period from september year until march year because the underpayment to which the overpayment was credited was not due and unpaid before march year continued opinion on their accuracy we recommend that you confirm your facts and to the extent that you uncover material differences you may need to request supplemental advice tl-n-1320-00 year taxpayer timely filed its year return on that return taxpayer reported a tax_liability of dollar_figuree and payments and credits of dollar_figuref taxpayer elected to have its reported overpayment dollar_figurei dollar_figuref - dollar_figuree for year credited against its estimated_tax liability for year inasmuch as taxpayer had full paid its first two installments of estimated_tax for year the reported overpayment for year was credited against taxpayer’s estimated_tax liability for year on march year the due_date for the third installment of estimated_tax for year in year the service determined that taxpayer’s actual tax_liability for year was dollar_figureg an amount greater than both dollar_figuree and dollar_figuref which resulted in a deficiency of dollar_figureh dollar_figureg - dollar_figuree the service therefore credited portions of the overpayments of tax for years inclusive against taxpayer’s deficiency in tax for year and paid interest to the taxpayer on these amounts from the overpayment date until september year the date on which taxpayer’s return was due to be filed without regard to any extension of time to file in year taxpayer filed a refund claim alleging that it was entitled to overpayment interest on dollar_figurei of the credited amounts for the period from september year until march year because the underpayment to which the overpayment was credited was not due and unpaid before march year law and analysis sec_6611 of the internal_revenue_code provides that i nterest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 in the case of a credit such interest shall be allowed and paid from the date of the overpayment to the due_date of the amount against which the credit is taken sec_6611 the term due_date as used in sec_6611 means the last day fixed by law or regulations for the payment of the tax determined without regard to any extension of time sec_301_6611-1 sec_6611 is to be read strictly and literally felixson v united_states ustc big_number s d cal and cases cited therein sec_6151 provides that a person required to make a return shall without assessment or notice_and_demand from the secretary pay such tax to the internal revenue_officer with whom the return is filed and shall pay such tax at the time and place fixed for filing the return determined without regard to any extension of time for filing the return returns of corporations under sec_6012 relating to income_tax under subtitle a made on the basis of a fiscal_year shall be filed on or before the 15th day of the third month following the close of the fiscal_year sec_6072 tl-n-1320-00 sec_6601 provides that if any amount of tax is not paid on or before the last date prescribed for payment interest will be paid on the amount from such last date to the date paid underpayment interest is not a penalty but is intended to compensate the government for the delay in the payment of tax 588_f2d_342 2d cir and cases cited therein thus reading sec_6601 broadly interest is imposed only when the tax is both due and unpaid id in revrul_99_40 1999_40_irb_441 date the service held that when a taxpayer elects to apply a reported overpayment to the succeeding year's estimated_taxes the overpayment is applied for purposes of determining interest on a deficiency to unpaid installments of estimated_tax due on or after the date s the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated income_tax under sec_6654 or sec_6655 with respect to such year the deficiency therefore becomes due and unpaid and interest begins to accrue on that portion of a subsequently determined deficiency for the overpayment return year that is less than or equal to the reported overpayment as of the date on which the overpayment is applied to the succeeding year's estimated_taxes id case development hazards and other considerations the periods of mutual indebtedness with respect to the overpayments and underpayments of tax in this case did not begin until march year and march year respectively the dates on which underpayment interest began to accrue on the taxpayer’s deficiencies for years and paying interest on the overpayments of tax until march year and march year respectively therefore would appear consistent with the principle that interest is fundamentally a charge or compensation_for the use or forbearance of another's money see eg 308_us_488 284_us_552 the service however may not pay interest on an overpayment except as permitted by statute 127_us_251 sec_6611 allows interest on an overpayment credited against an underpayment only until the due_date for the payment of tax for the underpayment year without regard to any extensions of time this reading of the statute is supported by the regulations which provide that for purposes of this section the term due_date means the last day fixed by law or regulations for the payment of the tax determined without regard to any extension of time sec_301_6611-1 sec_6611 is to be construed strictly and literally notwithstanding equities that appear strong and contrary see eg felixson v united_states ustc big_number s d cal and cases cited therein tl-n-1320-00 the felixson court was confronted with an issue similar to the one present in this case in that case the taxpayer argued that additional overpayment interest was due because notwithstanding the equities of terminating interest on the date that the mutuality of indebtedness arises interest accrued on the overpayment until the date on which the underpayment was assessed not the date that the tax was due while the court found logic in the government’s argument that interest should not accrue after the date on which the mutual indebtedness arose it was constrained by the plain language of the statute as in effect for the year at issue which required_interest to be paid to the date of the assessment of that amount id we realize that if read broadly sec_6611 may allow interest on an overpayment credited against an underpayment which it antedates until the date on which the underpayment was both due and unpaid see h rept no 85th cong 1st sess sec_72 date and s rept no 85th cong 2d sess sec_87 date in the case of an overpayment which antedates the due_date of an underpayment interest will run on the overpayment until such date that the mutuality of indebtedness arises the courts have nevertheless instructed us to construe sec_6611 literally felixson v united_states ustc at big_number the provisions of positive law in this case are unequivocal interest on an overpayment credited against an underpayment is allowed only until the due_date for the payment of tax for the underpayment year without regard to any extensions of time we therefore cannot pay interest on the overpayment beyond that date see eg united_states ex rel angarica v bayard u s pincite in the case of a corporation the due_date for the payment of income_tax is the 15th day of the 3rd month following the close of the taxable_year in this case the taxpayer’s fiscal_year closes on june 30th thus the taxpayer is required to pay its tax no later than september 15th accordingly overpayment interest on the amounts credited against the taxpayer’s years and underpayments therefore is paid only until september 15th of year and respectively please call the field service division at if you have any further questions cc for overpayments credited prior to date sec_6611 provided that in the case of a credit interest shall be allowed and paid from the date of the overpayment to the due_date of the amount against which the credit is taken but if the amount against which the credit is taken is an additional_assessment then to the date of the assessment of that amount
